Case 3:20-mj-00002-EMT Document 2 Filed 01/02/20 Page 1 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
Your affiant, William. B. Hughes, being duly sworn, deposes and states the
following:
1. I, William B. Hughes, Jr., am a Border Patrol Agent with the U.S.
Department of Homeland Security (DHS), Customs and Border Protection (CBP),
U.S. Border Patrol (USBP), assigned to the Mobile, Alabama, Border Patrol

Station. I have been employed by the U.S. Border Patrol since June 1997.

2. As part of my daily duties, I investigate violations of federal law,
criminal and administrative, such as violations pertaining to individuals who are
unlawfully present in the United States. Moreover, I investigate violations of Title
8, United States Code (U.S.C.), Section 1324 (Alien Smuggling),

3. As a Border Patrol Agent, my duties regularly include the
identification and apprehension of individuals for administrative and criminal law
violations. As a Border Patrol Agent, I have received training and experience in
investigating violations of Title 8, U.S.C., Sections 1324, 1325, and 1326.

4, Tam familiar with the information contained in this Affidavit based
upon the investigation I conducted and based on my conversations with other law

enforcement officers.
Case 3:20-mj-00002-EMT Document 2 Filed 01/02/20 Page 2 of 6

5. Because this Affidavit is being submitted for the limited purpose of
securing an arrest warrant, I did not include each and every fact known to me
concerning this investigation. I have set forth only those facts I believe are
necessary to establish probable cause to believe that violations of Title 8, U.S.C.,,
Section 1324, have occurred. Where statements of others are set forth in this
Affidavit, they are set forth in substance and in part.

6. On or about December 31, 2019, BPA Michael Blackmon received a
call from Officer Ethan Ellerbee from the Florida Highway Patrol.

7. Officer Ellerbee stated that he was on a vehicle stop on I-10
Eastbound, near mile marker 3 in Escambia County, Florida, with a black 2011
Cadillac Escalade bearing Texas temporary license plate 58693N6.

8. Officer Ellerbee stated that in addition to the driver, identified as Julio
Cesar AGUILAR-Moreno, there were eight other passenger's in the vehicle. All
were adult males who claimed to be aliens illegally present in the United States.

9, Officer Ellerbee and three other officers of the Florida Highway Patrol
conducted field interviews of the subject and passengers of the vehicle and noticed

that their stories contained indicators of human trafficking and alien smuggling. »
Case 3:20-mj-00002-EMT Document 2 Filed 01/02/20 Page 3 of 6

10. Officer Ellerbee asked BPA Blackmon if he could send agents to the
scene to assist.

11. Agents William B. Hughes, Jr., Gabriel Golban, Scott Gandre, and
Jared Andrus were dispatched to the scene.

12. Upon arrival, agents questioned each of the occupants of the vehicle
concerning their citizenship and determined that they were all aliens illegally
present in the United States.

13. FHP officers found two of the passengers hiding in the rear of the
vehicle after ordering the occupants to get out. Both continued to attempt to hide

when verbally challenged.

14. Located on top of vehicle’s the center console, FHP officers found a
handwritten list of all occupants of the vehicle, except the driver. The list included
the full name and the destination state of each of the eight alien passengers.

15. All of the aliens interviewed by the FHP Officers stated that they were
to pay the driver upon arrival at their destination.

16. The vehicle had a large amount of trash and urine filled bottles, a
common occurrence in alien smuggling vehicles, indicating a long journey.

17. There were a total of nine occupants in the vehicle but no luggage.
Case 3:20-mj-00002-EMT Document 2 Filed 01/02/20 Page 4 of 6

18. Agents asked the passengers if they had any identification documents,
and all but two of had such documents.

19. The driver, Julio Cesar AGUILAR-MORENO, and front seat
passenger were taken into custody by the FHP and charged with human smuggling
under Florida law.

20. The remaining seven passengers were taken into custody and were
transported to the Mobile, Alabama, Border Patrol Station for further investigation.
21. At the station, three of the passengers, David Fredy JIMENEZ-
Jimenez, Juan Mario AGUILAR-Lopez, and Josue GARCIA-Hernandez, were

interviewed individually by Border Patrol Agent Daniel Roland.

22. All of the passengers stated that separately, and at different times and
places, they crossed the Mexico/United States border illegally. They stated that
they traveled to an unknown hotel in Texas where they they stayed until they were
picked up by AGUILAR-Moreno.

23. None of the passengers had a good memory of the names of the

specific locations involved in their journey.

 
Case 3:20-mj-00002-EMT Document 2 Filed 01/02/20 Page 5 of 6

24. David Fredy JIMENEZ-Jimenez stated that he was from Mexico and
that he crossed illegally into the United States in Texas on approximately
December 11, 2019. He stated that his family paid approximately $4900.00 to an
unknown individual for him to be smuggled into the United States. He stated that
he was picked up near a highway and taken to a hotel where he stayed for
approximately ten days. He stated that he was picked up by the driver,
AGUILAR-Moreno, and was traveling to Bainbridge, Georgia, when apprehended.

25. Juan Mario AGUILAR-Lopez stated that he is from Mexico and that
he entered illegally into the United States on approximately December 19, 2019, at.
an unknown location on the border in Texas. He stated that his family paid an
unknown amount of money to an unknown person for him to be smuggled. He
stated that once across the border, he and two others walked for six days to an
unknown hotel where he stayed for three days. He stated that his ultimate

destination was North Carolina and he was traveling there when apprehended.

26. Josue GARCIA-Hernandez stated that he was from Mexico and that
he entered into the United States on approximately December 11, 2019,
somewhere in Texas, place unknown. He stated that a family member paid an
unknown amount of money to an unknown person for him to be smuggled. He

stated that he was taken to a hotel in Texas after walking for four days. He was
5

 
Case 3:20-mj-00002-EMT Document 2 Filed 01/02/20 Page 6 of 6

accompanied by a friend, known as “El Guero.” El Guero was determined to be
Jose MORALES-Hernandez, the person who occupied the front passenger seat of
the transport vehicle when it was stopped by FHP. GARCIA-Hernandez was
picked up from the hotel by the driver, AGUILAR-Moreno.

27. The driver of the vehicle, Julio Cesar AGUILAR-Moreno, is a Mexican
citizen based on the identification in his possession and confirmed by his -
statements. No criminal history was found using the information contained
therein.

[, William B. Hughes, j r., the Affiant, respectfully submit that the preceding
facts indicated in this Affidavit establish probable cause to believe that JULIO
CESAR AGUILAR-MORENO did, in the Northern District of Florida, violate tile

8, United States Code, Section 1324, Transporting Illegal Aliens.

Aki, A. Hh. y oo A
William B. Hughes, Yr.
Border Patrol Agent

United States Border Patrol

 

THE ABOVE AGENT HAS ATTESTED
TO THIS AFFIDAVIT PURSUANT TO
FED. R. CRIM. P. 4.1(b)(2B) THIS

2° DAY OF JANUARY, 2020

 

 

ELIZABETH M. TIMOTHY”
Chief United States Magistrate Judge

 
